ALD-297                                                      NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 12-3365
                                   ___________

KAMAL KARNA ROY, For Sey and Volunteers Officer of Non Profit Conglomerate &
Associations (17-1 Millions) In Number an Volunteer Fiducial Officer See Page1A For
                                      Details,
                                               Appellant

                                         v.

  SUPREME COURT OF UNITED STATES OF AMERICA; HON J. ROBERT, Chief
Judge; PRESIDENT OF THE UNITED STATES OF AMERICA; UNITED STATES OF
                        AMERICA GOVERNMENT
                  ____________________________________

                  On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                            (D.C. Civil No. 12-cv-04152)
                  District Judge: Honorable Eduardo C. Robreno
                   ____________________________________

                Submitted for Possible Summary Action Pursuant to
                      Third Circuit LAR 27.4 and I.O.P. 10.6
                               September 27, 2012
             Before: SLOVITER, FISHER and WEIS, Circuit Judges

                          (Opinion filed: October 4, 2012)
                                    _________

                                    OPINION
                                    _________

PER CURIAM.


                                         1
       On July 24, 2012, Kamal Karna Roy of Saranac Lake, New York, filed a pro se

civil rights complaint in the United States District Court for the Eastern District of

Pennsylvania, naming the Supreme Court of the United States, the Chief Justice of the

United States, the President of the United States, the United States Government, and

several private companies and universities as defendants. The District Court granted Roy

leave to proceed in forma pauperis but immediately dismissed his complaint without

leave to amend, citing its incomprehensibility in addition to its failure to conform to the

requirements of Federal Rule of Civil Procedure 8(a). Roy timely filed this appeal.

       We have jurisdiction to hear this appeal under 28 U.S.C. § 1291, given the District

Court’s dismissal of the complaint without leave to amend. See Borelli v. City of

Reading, 532 F.2d 950, 951-52 (3d Cir. 1976). We agree with the District Court that the

complaint is incomprehensible and that it fails to comply with Rule 8. See In re

Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996). While a court must ordinarily

grant leave to amend a deficient complaint, we believe that the District Court was not

required to do so under the circumstances presented here. See Grayson v. Mayview State

Hosp., 293 F.3d 103, 108 (3d Cir. 2002).




                                              2